                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                               Plaintiff,          CASE NO. 3:20-cv-00738-JAM
 v.                                                May 21, 2021
 BENISTAR, ET AL.

                               Defendants.


 PLAINTIFF’S MOTION TO COMPEL DISCOVERY AND FOR ATTORNEYS’ FEES

       Pursuant to Rules 26 and 37 of the Federal Rules of Civil Procedure, Universitas Education,

LLC (“Universitas”) hereby moves the Court to compel Defendant Grist Mill Partners, LLC (“GM

Partners”) to respond to Interrogatory No. 2 and Interrogatory Nos. 4-5 as well as Request for

Production No. 2, Request for Production No. 6, and Request for Production Nos. 8-9. Universitas

also expressly reserves the right to compel GM Partners to respond to Request for Production No.

11, but is not currently seeking to compel a response to this request. Universitas further moves the

Court to compel GM Partners to bring its interrogatory responses into compliance with Federal

Rule of Civil Procedure 33(b). Universitas further requests that the Court award Universitas

attorneys’ fees and related expenses incurred in bringing this motion, and further requests that

counsel for GM Partners be held liable for any such award of expenses.

WHEREFORE, Universitas respectfully moves this Court to compel GM Partners to respond to

the identified discovery requests, to bring their interrogatory responses into compliance with the

Federal Rules of Civil Procedure, and to award Universitas expenses incurred in bringing this

motion.




ORAL ARGUMENT NOT REQUESTED
Dated: May 21, 2021
      Alexandria, VA

                                               PLAINTIFF UNIVERSITAS EDUCATION, LLC

                                               By: /s/ Joseph L. Manson III                    /
                                               Joseph L. Manson III
                                               Law Offices of Joseph L. Manson III
                                               600 Cameron Street
                                               Alexandria, VA 22314
                                               Tel. 202-674-1450
                                               Fax 703-340-1642
                                               jmanson@jmansonlaw.com

                                               Admitted Pro Hac Vice




                                        CERTIFICATION

        I hereby certify that on May 21, 2021 a copy of the foregoing motion was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court's
electronic filing system. Parties may access this filing through the Court's CM/ECF System.



                                                               /s/ Joseph L. Manson III




                                                  2
